DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), and Buchert (US 2005/0043630).

Regarding claim 1, Washburn discloses a computer implemented method of determining maturity of a sample source rock (see Abstract and paragraph 0077 and 0083: computer implement method; see paragraphs 0003 and 0050: method to estimate thermal maturity of a sample/source rock), the method comprising the steps of:
establishing, by a data analysis engine, communication links with a source rock database and a plurality of data acquisition devices placed in vicinity of a sample source rock (see Figs. 1 and 12 and paragraphs 0026, 0029, 0052, 0083: processor 109, i.e. data analysis engine, in communication with memory/database and a plurality of data 
acquiring, by the data analysis engine, a plurality of data of a sample source rock from the plurality of data acquisition devices, i.e. the recited second plurality of data,  (see Figs. 1 and 12 paragraphs 0026, 0029, 0052, 0079 and 0083: computer obtains measured spectral data and has a memory for storing data); and
analyzing, by the data analysis engine, the second plurality of data using a predictive correlation to determine maturity of the sample source rock using a machine learning model (see paragraphs 0010, 0050, 0060, 0069, 0072, and 0074: discloses data analysis for correlating data to determine maturity of the sample source rock; and see paragraphs 0071: neural nets and clustering assisted regression analysis are types of machine learning algorithms); the analyzing comprising properties to differentiate each type of the plurality of representative source rocks (see paragraphs 0072-0074: using correlation to determine kerogen type). 

Washburn does not expressly disclose wherein the source rock database containing a first plurality of data acquired from a plurality of representative source rocks and a plurality of properties of the plurality of representative source rocks;  
wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties to differentiate each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band, the weights based on a sensitivity of the plurality of wavenumber 
wherein the predictive correlation is generated, by the data analysis engine, by applying a machine learning model to correlate the first plurality of data acquired from the plurality of representative source rocks with the plurality of properties of the plurality of representative source rocks.

Lafrgue discloses a method of training a neural net that includes a reference set, i.e. source rock database, containing a first plurality of data acquired from a plurality of representative source rocks and a plurality of properties of the plurality of representative source rocks (see column 7 lines 8-15 and column 9 lines 35 to column 10 line 6: training data set includes a plurality of parameters/properties of the plurality of representative sample/source rocks; see column 2 lines 4-9: training uses rock samples having known characteristics); and 
wherein the predictive correlation is generated, by the data analysis engine, by applying a machine learning model to correlate the first plurality of data acquired from the plurality of representative source rocks with the plurality of properties of the plurality of representative source rocks (see column 1 lines 54-65, column 2 lines 13-30, and column 9 lines 35 to column 10 line 6: analyzes parameters using a correlation algorithm to determine indicators that give information on the maturity state of organic matter; and see column 6: computer implements the method and techniques of the algorithm, i.e. data analysis engine).


Washburn and Lafargue do not expressly disclose wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties to differentiate each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band, the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties. 

Craddock discloses a method of analyzing spectral data wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties to differentiate each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band (see Figs 2 and 6 and paragraphs 0042-0044, 0051,and 0057: discloses a method of determining maturity in a particular wavenumber band using a plurality of windows, the claim does not define the values of the weights, how they are utilized, nor what each type of source rock comprises, the disclose of Craddock meets the board recitation of the claimed invention as is discloses that specified windows is a weighted analysis wherein the data 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue with the teachings of Craddock, i.e. using a weighing data processing algorithm that focuses on particular wavenumber points within a wavenumber band, for the advantageous benefit of focusing on data points that have increased sensitivity in relation to the property of concern.  

Washburn, Lafargue, and Craddock do not expressly disclose wherein the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties. 

Buchert discloses a method of analyzing pyroelectric energy spectrums (see paragraphs 0045 and 0048) wherein the windows, i.e. previously discussed weights, are based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one properties of the sample of interest (see paragraphs 0038 and 0045-0046: windows are selected to include sensitive bands and exclude the non-sensitive bands, sensitives associated with absorbance characteristics of the sample of interest). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Craddock with the teachings of Buchert, i.e. ensuring that the windows/weights of the spectrum signals 

Regarding claim 2, Washburn discloses wherein the plurality of data acquisition devices includes a spectrometer comprising a light source, a detector, and a component to reflect light from the sample source rock and direct reflected light to the detector (see Fig. 6 and paragraphs 0062 and 0082: spectrometer includes a light source/laser, detector, and a collection optics for directing reflected light from the sample to the detector).

	Washburn, Lafargue, and Craddock do not expressly disclose wherein the detector is a pyroelectric detector. 

	Buchert discloses wherein the detector is a pyroelectric detector (see paragraph 0045). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Craddock with the teachings of Buchert, i.e. using pyroelectric detector, for the advantageous benefit of using conventional sensors in the art capable of measuring a spectrum of light. Such sensors are proven to work and are readably available. 
Regarding claim 5, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the step of preparing the second plurality of data before the step of analyzing the second plurality of data by the data analysis engine by implementation of one or more of outlier detection, baseline correction, peak enhancement, and normalization (see paragraph 0047: pre-processing includes normalization or baseline correction of the spectral data).

Regarding claim 6, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses comprising the steps of storing, by the data analysis engine, the first plurality of data of a sample source rock and the determined maturity of the sample source rock in a source rock database (see paragraph 0079 and 0083: data detected by spectrometer stored on a data acquisition card, i.e. memory, also discusses storing results of the computations, i.e. previously discussed determined maturity).

Regarding claim 7, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the plurality of properties of the plurality of representative source rocks includes kerogen typing and elemental compositions (see paragraphs 0020, 0049, and 0051: discusses elemental composition and kerogen typing).



Regarding claim 8, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the first plurality of data includes two or more of location data, spectral measurements, and optical measurements acquired from the plurality of representative source rocks (see Abstract, Figs 1 and 3, and paragraph 0026 and 0082: vibration spectral data and LIBS data, each is both spectral and optical). Modification of storing reference dataset previously discussed above. 

Regarding claim 9, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the spectral measurements include one or more of measurements obtained from Fourier Transform Infrared spectroscopy, Electron Spin Resonance spectroscopy, terahertz spectroscopy, and Ultraviolet spectroscopy (see paragraph 0014, 0019, 0054, and 0076: Fourier Transform Infrared spectral measurements, LIBS measurements performed using IR detector). Modification of storing reference dataset previously discussed above. 

Regarding claim 10, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the first plurality of data further includes pyrolysis data (see paragraph 0028: laser induced pyrolysis data). Modification of storing reference dataset previously discussed above. 



Regarding claim 11, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the pyrolysis data is obtained by Rock-Eval® pyrolysis analysis of the plurality of representative source rocks (see paragraphs 0043 and 0069: data gathered includes data from Rock-Eval®, i.e. Rock-Eval® pyrolysis analysis, gathered data can be considered representative source rock data as is it used a comparison value of the source rocks).

Regarding claim 12, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the second plurality of data includes two or more of location data, spectral measurements, and optical measurements acquired from the sample source rock (see Abstract, Figs 1 and 3, and paragraph 0026 and 0082: vibration spectral data and LIBS data, each is both spectral and optical).

Regarding claim 13, Washburn previously modified by Lafargue, Craddock, and Buchert, further discloses wherein the spectral measurements include one or more of measurements obtained from Fourier Transform Infrared spectroscopy, Electron Spin Resonance spectroscopy, terahertz spectroscopy, and Ultraviolet spectroscopy (see paragraph 0014, 0019, 0054, and 0076: Fourier Transform Infrared spectral measurements, LIBS measurements performed using IR detector). 

Regarding claim 16, Washburn and Lafargue do not expressly disclose further comprising the step of selecting a spectroscopic wavenumber band for operation of the plurality of data acquisition devices in vicinity of the sample source rock.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Buchert with the teachings of Craddock, i.e. using windows associated particular wavenumber, for the advantageous benefit of avoiding spectral data that is insensitive to measurable parameters of interest. 

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), and Pawlak (US 2011/0139989).

Regarding claim 3, Washburn, Lafargue, Craddock, and Buchert do not expressly disclose wherein the pyroelectric detector is integrated with a tunable filter.

Pawlak discloses wherein the pyroelectric detector is integrated with a tunable filter (see Abstract and paragraph 0005: runnable optical filter).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, and Buchert with the teachings of Pawlak, i.e. incorporating a tunable optical filter, for the advantageous 

Regarding claim 4, Washburn previously modified by Lafargue, Craddock, Buchert, and Pawlak, further discloses wherein the component to reflect light from the sample source rock and direct reflected light to the pyroelectric detector is an attenuated total reflectance unit (see paragraphs 0014, 0016, and 0055: attenuated total reflectance).	

Regarding claim 17, Washburn and Lafargue do not expressly disclose wherein the spectroscopic wavenumber band for the sample source rock is selected in response to receiving, by the data analysis engine, one or more selections of desired maturity and desired organofacies profile of the sample source rock from a user interface.

Craddock discloses wherein the spectroscopic wavenumber band for the sample source rock is selected based upon a one or more of desired maturity and desired organofacies profile of the sample source rock (see paragraphs 0003, 0024, 0042, and 0044: discusses defined/selected wavenumber for spectral windows used in the rock source analysis, windows are associated with kerogen/maturity profile).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue with the teachings of Craddock, i.e. using windows associated particular wavenumber, for the advantageous benefit of avoiding spectral data that is insensitive to measurable parameters of interest. 

	
Pawlak discloses wherein the tunable filter, i.e. analysis windows, for the spectrum analyzer selected in response to receiving, by the data analysis engine, one or more selections from a user interface (see Abstract and paragraphs 0005, 0031, and 0041: tunable filter, i.e. analysis windows, for the spectrum analyzer is based upon a user selection). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, and Buchert with the teachings of Pawlak, i.e. allowing a user to adjust the previously discussed wavenumber band analysis window, for the advantageous benefit of allowing a user to customize the spectral analysis to focus on particular detectable properties of the analyzed source rock. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), and Myers (US 2017/0329045).

Regarding claim 14, Washburn, Lafargue, Craddock, and Buchert do not expressly disclose wherein the optical measurements include one or more of 

Myers discloses wherein the optical measurements include one or more of measurements obtained by fluorescence microscopy and confocal laser scanning microscopy (see Abstract and paragraph 0031: laser spectroscopy can be confocal laser microscopy). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, and Buchert with the teachings of Myers, i.e. using a confocal laser system, for the advantageous benefit of using conventional, and proven accurate measuring systems for gathering sample characteristics for analyzing mortuary of a rock sample. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), and Burch (US 2014/0365409).

Regarding claim 15, Washburn, Lafargue, Craddock, and Buchert do not expressly disclose wherein the machine learning model is based on one or more of support vector machine, Random Forest®, logistic regression, and Adaptive Boosting algorithms.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, and Buchert with the teachings of Burch, using a Random Forest algorithm to train the machine learning algorithm, for the advantageous benefit of using a proven machine learning algorithm for evaluating thermal maturity of of a rock source. 

Claims 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), and Belani (US 2019/0227087).

Regarding claim 18, Washburn discloses a system to determine maturity of a sample source rock (see Abstract and paragraph 0077 and 0083: computer implement method and system to perform the method; see paragraphs 0003 and 0050: method to estimate thermal maturity of a sample/source rock), the system comprising:
a plurality of data acquisition devices placed in vicinity of a sample source rock and communicatively coupled to a computing device (see Figs. 1 and 12 and paragraphs 0026, 0029, 0052, 0083: processor 109, i.e. data analysis engine, in communication a plurality of data acquisition devices, i.e. vibrational spectroscopy 
the computing device coupled to a source rock database via a communication network (see Figs. 1 and 12 and paragraphs 0026, 0029, 0052, 0083: processor 109, i.e. data analysis engine, in communication with memory/database) and configured to:
obtain a first plurality of data of a sample source rock from the plurality of data acquisition devices (see Figs. 1 and 12 paragraphs 0026, 0029, 0052, 0079 and 0083: computer obtains measured spectral data and has a memory for storing data);
analyze the first plurality of data using a correlation to determine maturity of the sample source rock, wherein the correlation is a predictive correlation generated by applying a machine learning model to correlate a second plurality of data acquired from a plurality of representative source rocks with a plurality of properties of the plurality of representative source rocks (see paragraphs 0010, 0050, 0060, 0069, and 0074: discloses data analysis for correlating data to determine maturity of the sample source rock; and see paragraphs 0071: neural nets and clustering assisted regression analysis are types of machine learning algorithms), and 
wherein the database includes the correlation results (see paragraph 0079 and 0083: data detected by spectrometer stored on a data acquisition card, i.e. memory, also discusses storing results of the computations, i.e. previously discussed determined maturity), wherein the operation of analyze the analyze the first plurality of data comprises determining properties to differentiate each type of the plurality of representative source rocks (see paragraphs 0072-0074: using correlation to determine kerogen type). 

wherein the correlation is a predictive correlation generated by applying a machine learning model to correlate a second plurality of data acquired from a plurality of representative source rocks with a plurality of properties of the plurality of representative source rocks;
the source rock database containing the second plurality of data associated with the plurality of representative source rocks and the plurality of properties of the plurality of representative source rocks; and 
wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties that differentiates each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band.

Lafargue discloses training a neural net wherein the correlation is a predictive correlation generated by applying a machine learning model to correlate a second plurality of data acquired from a plurality of representative source rocks with a plurality of properties of the plurality of representative source rocks (see column 7 lines 8-15 and column 9 lines 35 to column 10 line 6: training data set includes a plurality of parameters/properties of the plurality of representative sample/source rocks; see column 2 lines 4-9: training uses rock samples having known characteristics); and 

It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Washburn with the teachings of Lafargue, training the neural network with using a reference data set from rock samples with known petroleum characters, for the advantageous benefit of increasing the accuracy of the neural net. 

Washburn and Lafargue do not expressly disclose wherein the computing device coupled to a source rock database via a communication network; and 
wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties that differentiates each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band, the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties.



It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue with the teachings of Craddock, i.e. using a weighing data processing algorithm that focuses on particular wavenumber points within a wavenumber band, for the advantageous benefit of focusing on data points that have increased sensitivity in relation to the property of concern.  

Washburn, Lafargue, and Craddock do not expressly disclose wherein the computing device coupled to a source rock database via a communication network, and 
wherein the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Craddock with the teachings of Buchert, i.e. ensuring that the windows/weights of the spectrum signals being analyzed include wavenumbers points sensitive to the sample of interest, for the advantageous benefit of improving the accuracy of the results. Once modified, the modification results in generating windows/weights that are based on the sensitivity of the sample of interest in Washburn, i.e. based on the sensitivity of the property of the representative source rock. 

Washburn, Lafargue, Craddock, and Buchert do not expressly disclose wherein the computing device coupled to a source rock database via a communication network. 

Belani disclose wherein a computing device coupled to a rock database via a communication network (see Fig. 1 and 2 and paragraphs and 0036 and 0050: computer can access a rock database via a communication network, such as the internet). 


Regarding claim 19, Washburn and Lafargue do not expressly disclose wherein the plurality of data acquisition devices is positioned to acquire data of the sample source rock using spectroscopic wavenumber band.
Craddock discloses wherein the plurality of data acquisition devices is positioned to acquire data of the sample source rock using spectroscopic wavenumber band (see Fig. 6 and paragraphs 0003, 0024, 0042, and 0044: discusses defined/selected wavenumber for spectral windows used in the rock source analysis, windows are associated with kerogen/maturity profile fall under the disclosed wavenumber band). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Buchert, and Belani with the teachings of Craddock, i.e. using windows associated particular wavenumber, for the advantageous benefit of obtaining spectral data that is sensitive to measurable parameters of interest. 

Regarding claim 20, Washburn, previously modified by Lafargue, Craddock, Buchert, and Belani, further discloses comprising a sample source rock retrieving apparatus to obtain a portion of the sample source rock (see Fig. 6 and paragraph 0062: system obtains a portion of the sample rock when performing the disclosed measurements).

Regarding claim 21, Washburn, previously modified by Lafargue, Craddock, Buchert, and Belani, further discloses wherein the plurality of data acquisition devices is positioned to acquire two or more of location data, spectral measurements, and optical measurements (see Abstract, Figs 1 and 3, and paragraph 0026 and 0082: vibration spectral data and LIBS data, each is both spectral and optical).

Regarding claim 22, Washburn, previously modified by Lafargue, Craddock, Buchert, and Belani, further discloses wherein the spectral measurements include one or more of measurements obtained from Fourier Transform Infrared spectroscopy, Electron Spin Resonance spectroscopy, terahertz spectroscopy, and Ultraviolet spectroscopy (see paragraph 0014, 0019, 0054, and 0076: Fourier Transform Infrared spectral measurements, LIBS measurements performed using IR detector).

Regarding claim 24, Washburn discloses wherein the plurality of data acquisition devices includes a spectrometer comprising a light source, a detector, and a component to reflect light from the sample source rock and direct reflected light to the detector (see Fig. 6 and paragraphs 0062 and 0082: spectrometer includes a light 

	Buchert discloses wherein the detector is a pyroelectric detector (see paragraph 0045). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, and Belani with the teachings of Buchert, i.e. using pyroelectric detector, for the advantageous benefit of using conventional sensors in the art capable of measuring a spectrum of light. Such sensors are proven to work and are readably available. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), Belani (US 2019/0227087), and Myers (US 2017/0329045).

Regarding claim 23, Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the optical measurements include one or more of measurements obtained by fluorescence microscopy and confocal laser scanning microscopy.



It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings of Myers, i.e. using a confocal laser system, for the advantageous benefit of using conventional, and proven accurate measuring systems for gathering sample characteristics for analyzing mortuary of a rock sample. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), Buchert (US 2005/0043630), Belani (US 2019/0227087), and Pawlak (US 2011/0139989).

Regarding claim 25, Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the pyroelectric detector is integrated with a tunable filter.

Pawlak discloses wherein the pyroelectric detector is integrated with a tunable filter (see Abstract and paragraph 0005: runnable optical filter). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings of Pawlak, i.e. incorporating a tunable optical filter, for the 

Regarding claim 26, Washburn previously modified by Lafargue, Craddock, Buchert, Belani, and Pawlak, further discloses wherein the component to reflect light from the sample source rock and direct reflected light to the pyroelectric detector is an attenuated total reflectance unit (see paragraphs 0014, 0016, and 0055: attenuated total reflectance).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 2016/0349174) in view of Lafargue (US 6,629,086), Craddock (US 2018/0188161), ), Buchert (US 2005/0043630), Belani (US 2019/0227087), and Badri (US 2016/0069177).

Regarding claim 27, Washburn discloses a system to determine maturity of a sample source rock (see Abstract and paragraph 0077 and 0083: computer implement method and system to perform the method; see paragraphs 0003 and 0050: method to estimate thermal maturity of a sample/source rock), the system comprising:
a data acquisition device placed in vicinity of a sample source rock and communicatively coupled to a computing device (see Figs. 1 and 12 and paragraphs 0026, 0029, 0052, 0083: processor 109, i.e. data analysis engine, in communication a plurality of data acquisition devices, i.e. vibrational spectroscopy measurement device and a LIBS measurement system or apparatus, analyzing/in the vicinity of the sample 
the computing device coupled configured to obtain a first plurality of data of a sample source rock from the gas-in-place data acquisition device (see Figs. 1 and 12 paragraphs 0026, 0029, 0052, 0079 and 0083: commuter obtains measured spectral data and has a memory for storing data); and
analyze the first plurality of data using a correlation to determine maturity of the sample source rock, wherein the correlation is generated by applying a machine learning model (see paragraphs 0010, 0050, 0060, 0069, and 0074: discloses data analysis for correlating data to determine maturity of the sample source rock; and see paragraphs 0071: neural nets and clustering assisted regression analysis are types of machine learning algorithms); 
wherein the database includes the correlation results (see paragraph 0079 and 0083: data detected by spectrometer stored on a data acquisition card, i.e. memory, also discusses storing results of the computations, i.e. previously discussed determined maturity), wherein the operation of analyze the analyze the first plurality of data comprises determining properties to differentiate each type of the plurality of representative source rocks (see paragraphs 0072-0074: using correlation to determine kerogen type). 




wherein the computing device coupled to a source rock database via a communication network;
wherein the correlation is a predictive correlation generated by applying a machine learning model to correlate a second plurality of data acquired from a plurality of representative source rocks with a plurality of properties of the plurality of representative source rocks; and
the source rock database containing the second plurality of data associated with the plurality of representative source rocks and the plurality of properties of the plurality of representative source rocks, wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties that differentiates each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band, the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties.

Lafargue discloses training a neural net wherein the correlation is a predictive correlation generated by applying a machine learning model to correlate a second plurality of data acquired from a plurality of representative source rocks with a plurality of properties of the plurality of representative source rocks (see column 7 lines 8-15 and column 9 lines 35 to column 10 line 6: training data set includes a plurality of 
a source rock database containing the second plurality of data associated with the plurality of representative source rocks and the plurality of properties of the plurality of representative source rocks (see column 7 lines 8-15 and column 9 lines 35 to column 10 line 6: training data set includes a plurality of parameters/properties of the plurality of representative sample/source rocks; see column 2 lines 4-9: training uses rock samples having known characteristics).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Washburn with the teachings of Lafargue, training the neural network with using a reference data set from rock samples with known petroleum characters, for the advantageous benefit of increasing the accuracy of the neural net. 

Washburn and Lafargue do not expressly disclose wherein the data acquisition device is a gas-in-place data acquisition device placed in vicinity of a sample source rock; 
wherein the computing device coupled to a source rock database via a communication network, and 
wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties that differentiates each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band, the weights based on a sensitivity of the plurality of wavenumber 

Craddock discloses a method of analyzing spectral data wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties that differentiates each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band (see Figs 2 and 6 and paragraphs 0042-0044, 0051,and 0057: discloses a method of determining maturity in a particular wavenumber band using a plurality of windows, the claim does not define the values of the weights, how they are utilized, nor what each type of source rock comprises, the disclose of Craddock meets the board recitation of the claimed invention as is discloses that specified windows is a weighted analysis wherein the data points outside the widows are not considered, i.e. given a zero weight in the disclosed data processing algorithm; and see paragraph 0065: method is implements in a computer, i.e. a computer). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue with the teachings of Craddock, i.e. using a weighing data processing algorithm that focuses on particular wavenumber points within a wavenumber band, for the advantageous benefit of focusing on data points that have increased sensitivity in relation to the property of concern.  


wherein the computing device coupled to a source rock database via a communication network; and 
wherein the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties. 

Buchert discloses a method of analyzing pyroelectric energy spectrums (see paragraphs 0045 and 0048) wherein the windows, i.e. previously discussed weights, are based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one properties of the sample of interest (see paragraphs 0038 and 0045-0046: windows are selected to include sensitive bands and exclude the non-sensitive bands, sensitives associated with absorbance characteristics of the sample of interest). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Craddock with the teachings of Buchert, i.e. ensuring that the windows/weights of the spectrum signals being analyzed include wavenumbers points sensitive to the sample of interest, for the advantageous benefit of improving the accuracy of the results. Once modified, the modification results in generating windows/weights that are based on the sensitivity of the sample of interest in Washburn, i.e. based on the sensitivity of the property of the representative source rock. 

wherein the computing device coupled to a source rock database via a communication network; and 
wherein the weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties. 

Belani disclose wherein a computing device coupled to a rock database via a communication network (see Fig. 1 and 2 and paragraphs and 0036 and 0050: computer can access a rock database via a communication network, such as the internet). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue with the teachings of Belani, i.e. using an online accessible source rock database, for the advantageous benefit of allowing the computing device to access a large online database contain information related to the rocks to be analyzed. This will free up memory in the local computer as well as using a server to distribute source rock data to a vast number of remotely located source rock analysis devices. 

Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the data acquisition device is a gas-in-place data acquisition device placed in vicinity of a sample source rock. 


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings Badri, i.e. using a downhole measuring pyrolysis tool, for the advantageous benefit of analyzing the downhole rocks while drilling and without having to bring a rock sample to the surface. 

Regarding claim 28, Washburn discloses wherein the data acquisition device includes a spectrometer comprising a light source and a detector (see Fig. 6 and paragraphs 0062 and 0082: spectrometer includes a light source/laser and a detector)

Washburn, Lafargue, and Craddock do not expressly disclose wherein the data acquisition device is a gas-in-place data acquisition device and further comprises a gas inlet, a gas outlet, and a sample chamber; and wherein the detector is a pyroelectric detector.

	Buchert discloses wherein the detector is a pyroelectric detector (see paragraph 0045). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue and Craddock with the 

Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the data acquisition device is a gas-in-place data acquisition device and further comprises a gas inlet, a gas outlet, and a sample chamber.

Badri discloses wherein data acquisition device is a gas-in-place data acquisition device and further comprises a gas inlet, a gas outlet, and a sample chamber (see Abstract, Fig. 3, and paragraphs 0320: downhole tool has a sample chamber/measurement module 320 with an inlet between itself and module 310 and outlet between itself and pump 340). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings Badri, i.e. using a downhole measuring pyrolysis tool with a chamber for measuring the sample, for the advantageous benefit of analyzing the downhole rocks using a wireline application. 

	Regarding claim 29, Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the gas-in-place data acquisition device is deployed as part of a logging while drilling assembly.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings Badri, i.e. using a downhole measuring pyrolysis tool, for the advantageous benefit of analyzing the downhole rocks while drilling and without having to bring a rock sample to the surface. 

Regarding claim 30, Washburn, Lafargue, Craddock, Buchert, and Belani do not expressly disclose wherein the gas-in-place data acquisition device is deployed as part of a wireline logging assembly.

Badri discloses wherein the gas-in-place data acquisition device is deployed as part of a wireline logging assembly (see Abstract, Fig. 2, and paragraphs 0004, 0019, and 0027: downhole pyrolysis tool for acquiring samples for analysis, wireline tool application). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Washburn in view of Lafargue, Craddock, Buchert, and Belani with the teachings Badri, i.e. using a downhole measuring pyrolysis tool, for the advantageous benefit of analyzing the downhole rocks using a wireline application. 

Response to Arguments
Applicant’s arguments filed 7/15/2021 have been fully considered. 
Applicant argues that the prior art of references fail to teach or suggest determining a spectroscopic wavenumber band that includes computing weight for a plurality of wavenumber points of the spectroscopic wavenumber band such that the weights are based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties. Applicant supports this argument indicating that the combination of references, i.e. Buchert, does not disclose the use of weights based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties because Buchert discloses physical optical filtering windows, and that such physical windows would not be combinable with the with the spectral windows of Craddock. 
The examiner respectfully disagrees. In response to applicant's argument that Buchert is not combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner is not attempting to incorporate the physical windows of Buchert into the spectral filters of Craddock. 
The office action relies of Craddock to teach analyzing spectral data wherein the analyzing comprises determining a spectroscopic wavenumber band for the first 
Buchert discloses a method of analyzing pyroelectric energy spectrums (see paragraphs 0045 and 0048) wherein the windows, i.e. previously discussed weights, are based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one properties of the sample of interest (see paragraphs 0038 and 0045-0046: windows are selected to include sensitive bands and exclude the non-sensitive bands, sensitives associated with absorbance characteristics of the sample of interest). 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyatake (US 4,593,197) discloses a gas analyzer with processing windows that are constructed based on the sensitivity of the desired target material/element to be measured. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865